Citation Nr: 0308139	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  96-13 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a stab wound to the abdomen, prior to October 
29, 2002.

(The issue of entitlement to rating in excess of 10 percent 
for residuals of a stab wound to the abdomen, from October 
29, 2002 will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from March 1954 to March 1956 
and from May 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for residuals 
of a stab wound to the abdomen and assigned a noncompensable 
rating.  A November 2002 rating decision increased the 
evaluation to 10 percent disabling, effective October 29, 
2002, the date of a recent VA examination.  

The Board has separated the veteran's disability into two 
periods and will render a decision on the evaluation of the 
veteran's residuals of a stab wound to the abdomen for the 
period prior to October 29, 2002.  The Board is undertaking 
additional development on the issue of entitlement to a 
rating in excess of 10 percent for residuals of a stab wound 
to the abdomen from October 29, 2002, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When the requested 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 
C.F.R. § 20.903.)  After giving notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue. 


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.
 
2.  The veteran's residuals of a stab wound to the abdomen, 
prior to October 29, 2002, were manifested by a well healed 
scar over the left abdomen that was without pain, tenderness 
or ulceration, and without functional limitation.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of a stab wound to the abdomen prior to October 29, 
2002, have not been met.  38 U.S.C.A. §§ 1155, (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(effective prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (effective August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an August 1995 report of accidental injury filed with his 
claim for service connection, the veteran stated that while 
on active duty in 1954, he was laying in bed when he was 
stabbed in the left side of the stomach with a nine inch 
letter opener.  Treatment for this injury was shown in the 
service medical records and he was granted service connection 
in a September 1995 rating decision.

On VA examination in August 1995, the veteran indicated that 
he was operated on for the stabbing injury and an exploratory 
laparotomy was done at that time.  Examination of the skin 
revealed a healed surgical scar seen in the anterior 
abdominal wall on the left side.  The diagnosis was history 
of stab wound in the anterior abdominal wall with evidence of 
laparotomy done.  

On VA scar examination in March 1998, the veteran described 
the stab injury as deep up to the level of the spleen and 
colon.  He denied any current symptoms related to his 
abdominal injury.  On examination, there was a thin scar over 
the anterior abdominal wall on the left side, 10.5 
centimeters long and .5 centimeters wide.  There was no 
contracture or disfigurement of the scar.  The scar was well 
healed, there was no pain or tenderness over the scar, no 
ulceration, and it was not adherent to the deeper structures, 
and there were no nodules or mass felt.  The liver and spleen 
were not enlarged and there was no pain or tenderness at the 
site of the scar or around the scar.  The examiner noted that 
there was no evidence of involvement of the underlying deeper 
tissues, and the scar was flat and not depressed.   There was 
no sign of redness or edema, and no keloid formation.  The 
color of the scar was noted to be lighter than the skin color 
with no abnormal pigmentation.  The scar did not interfere 
with his function.  Raising his head or flexing his hip joint 
did not interfere with the scar and there was no herniation 
on the site of the scar.  The diagnosis was scar over the 
anterior abdominal wall on the left side due to a stab 
injury.

VA outpatient treatment records from December 1994 to January 
2002 have been obtained.  A review of these records does not 
show any complaint related to the veteran's residuals of a 
stab wound to the abdomen.

VCAA - Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased rating.  The Board 
concludes the discussions in the September 1995 rating 
decision, the statement of the case (SOC) issued in March 
1996, the supplemental statement of the case (SSOC) issued in 
December 2002 and letters sent to him informed him of the 
information and evidence needed to substantiate his claim for 
an increased rating, including providing him with both old 
and new rating criteria.  It is apparent from his 
communications with VA that he is aware of the evidence 
needed for a higher evaluation, and what evidence VA 
would/did obtain on his behalf and no further notice is 
required to comply with VCAA.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  The Board concludes that VA 
has complied with all notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  VA outpatient treatment records have been 
obtained, and VA examinations were provided the veteran in 
August 1995 and in March 1998.  The veteran has not 
referenced any additional unobtained evidence that might 
substantiate his claim for an increased rating or that might 
be pertinent to the bases of the denial of the claim.  There 
is sufficient evidence to decide the claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim and that the requirements of the VCAA have been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

Legal Criteria and Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2002).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3  (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The United States Court of Appeals for Veterans Claims (the 
"Court") had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000). 

Prior to August 30, 2002, scars were evaluated as following: 
a 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Scars may also be evaluated for limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed. Under the newly revised 
regulations, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion are rated 10 
percent disabling provided the area or areas are 144 square 
inches (929 sq. cm.) or greater. Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part. Note (2): A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (effective August 30, 2002).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling. Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective August 30, 2002).

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling. Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage. Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.) 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002).

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
August 30, 2002).  

Prior to October 29, 2002, there was no evidence of 
compensable scar symptomatology.  Because the veteran's 
disability was essentially asymptomatic, neither the old or 
the new rating critera is more favorable to the veteran in 
this case.

On VA scar examination in March 1998, the veteran denied any 
current symptoms related to his abdominal injury.  The scar 
was not painful or tender and was without ulceration.  The 
scar was described as well healed and did not cause 
functional limitation.  There is no medical evidence or 
symptoms claimed by the veteran showing the criteria for a 
higher evaluation at any time prior to October 29, 2002.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found).  

The preponderance of the evidence, therefore, is against the 
claim for a compensable rating for the veteran's residuals of 
a stab wound to the abdomen manifested by a scar that was 
essentially asymptomatic prior to October 29, 2002.  In 
reaching this decision, the Board has considered the complete 
history of the disability in question as well as the current 
clinical manifestations and the impact the disability may 
have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  

The Board finds, as did the RO, that the evidence of record 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards.  38 C.F.R. § 3.321(b)(1) (2002).  
The record contains no objective evidence indicating that the 
veteran's residuals of a stab wound to the abdomen have 
markedly interfered with his earning capacity or employment 
status, or have necessitated frequent periods of 
hospitalization.  The clinical records do not show marked 
interference from his residuals of a stab wound to the 
abdomen beyond any impairment already recognized by the 
schedular evaluation.  38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity).  In the absence of evidence of such 
factors related to his residuals of a stab wound to the 
abdomen, the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
regular schedular standards adequately compensate the veteran 
for any adverse industrial impact from his residuals of a 
stab wound to the abdomen.


ORDER

An increased (compensable) evaluation for residuals of a stab 
wound to the abdomen prior to October 29, 2002 is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

